Court of Appeals
                       Sixth Appellate District of Texas
                                       
                                       
                                   JUDGMENT
                                       
                                       
                                       
Brandon Quadnell Horne, Appellant
No. 06-12-00044-CR	v.
The State of Texas, Appellee

Appeal from the 124th District Court of Gregg County, Texas (Tr. Ct. No. 38673-B).  Memorandum Opinion delivered by Justice Moseley, Chief Justice Morriss and Justice Carter participating.



As stated in the Court's opinion of this date, we find no error in the judgment of the court below.  We affirm the judgment of the trial court.
We note that the appellant, Brandon Quadnell Horne, has adequately indicated his inability to pay costs of appeal.  Therefore, we waive payment of costs.

RENDERED JUNE 27, 2013
BY ORDER OF THE COURT
JOSH R. MORRISS, III
CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk